Exhibit 10.2

VIA PHARMACEUTICALS, INC.

EMPLOYMENT AGREEMENT

This Agreement is entered into as of August 10, 2004, by and between VIA
Pharmaceuticals, Inc. (the “Company”), and Lawrence Cohen (“Executive”).

1. Duties and Scope of Employment.

(a) Positions and Duties. As of the Effective Date (as defined below), Executive
will serve as President, Chief Executive Officer and Treasurer of the Company.
Executive will ponder such business and professional services in the performance
of his duties, consistent with Executive’s position within the Company, as will
reasonably be assigned to him by the Company’s Board of Directors (the “Board”).
The period of Executive’s employment under this Agreement is referred to herein
as the “Employment Term.”

(b) Board Membership. During the Employment Term, Executive will serve as a
member of the Board, subject to any required Board and/or stockholder approval.

(c) Obligations. During the Employment Term, Executive will perform his duties
faithfully and to the best of his ability and will devote his full business
efforts and time to the Company. For the duration of the Employment Term,
Executive agrees not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
approval of the Board.

2. At-Will Employment. The parties agree that Executive’s employment with the
Company will be “at-will” employment and may be terminated at any time with or
without cause or notice. Executive understands and agrees that neither his job
performance nor promotions, commendations, bonuses or the like from the Company
give rise to or in any way serve as the basis for modification, amendment, or
extension, by implication or otherwise, of his employment with the Company.

3. Compensation.

(a) Base Salary. During the Employment Term, the Company will pay Executive an
annual salary of $250,000 as compensation for his services (the “Base Salary”).
The Base Salary will be paid periodically in accordance with the Company’s
normal payroll practices and be subject to the usual, required withholding.
Executive’s salary will be subject to review and adjustments will be made based
upon the Company’s normal performance review practices.

(b) Bonus. Executive will not be eligible to receive a bonus until and unless
the Company completes its Series A Preferred Stock financing. Following the
consummation of the Company’s Series A Preferred Stock financing, Executive
shall be eligible to receive bonuses when and as determined by the Board in its
sole discretion.

(c) Additional Stock. Following the Company’s Series A Preferred Stock
financing, Executive shall be granted either a stock option or a stock purchase
right to purchase that number of shares which shall result in Executive owning
securities of



--------------------------------------------------------------------------------

the Company, in the aggregate, equal to five percent (5%) of the Company’s
fully-diluted capitalization (including shares reserved for future issuance
under the Company’s 2004 Stock Plan and shares issued in the Series A Preferred
Stock financing). The terms and provisions of Executive’s purchase of such
shares shall be determined by and subject to the approval of the Board.

4. Employee Benefits. During the Employment Term, Executive will be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other senior executives of the Company,
including, without limitation, the Company’s group medical, dental, vision,
disability, life insurance, and flexible-spending account plans. The Company
reserves the right to cancel or change the benefit plans and programs it offers
to its employees at any time.

5. Vacation. Executive will be entitled to paid vacation in accordance with the
Company’s vacation policy, with the timing and duration of specific vacations
mutually and reasonably agreed to by the parties hereto.

6. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.

7. Severance.

(a) Involuntary Termination. If Executive’s employment with the Company
terminates as a result of an Involuntary Termination (as defined herein) other
than for “Cause” (as defined herein), death or disability, and Executive signs
and does not revoke a standard release of claims with the Company, then, subject
to Section 11, Executive will be entitled to (i) receive continuing payments of
severance pay (less applicable withholding taxes) at a rate equal to his Base
Salary rate, as then in effect, to be paid periodically in accordance with the
Company’s normal payroll policies through the lesser of (x) a period of twelve
(12) months from the date of such termination and (y) the date upon which
Executive begins employment with another company and (ii) continued payment by
the Company of the group health continuation coverage premiums for Executive and
Executive’s eligible dependents under Title X of the Consolidated Budget
Reconciliation Act of 1985, as amended (“COBRA”) as in effect through the lesser
of (x) twelve (12) months from the effective date of such termination, (y) the
date upon which Executive and Executive’s eligible dependents become covered
under similar plans, or (z) the date Executive no longer constitutes a
“Qualified Beneficiary” (as such term is defined in Section 4980B(g) of the
Internal Revenue Code of 1986, as amended (the “Code”)); provided, however, that
Executive will be solely responsible for electing such coverage within the
required time periods.

(b) Voluntary Termination; Termination for Cause. If Executive’s employment with
the Company terminates voluntarily by Executive or for Cause by the Company,
then (i) all payments of compensation by the Company to Executive hereunder will
terminate immediately (except as to amounts already earned) and (ii) Executive
will only be eligible for severance benefits in accordance with the Company’s
established policies as then in effect.

 

2



--------------------------------------------------------------------------------

8. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” is defined as (i) Executive’s
failure to perform his assigned duties or responsibilities as an employee (other
than a failure resulting from the Purchaser’s disability (as defined in
Section 22(e)(3) of the Code) after notice thereof from the Company describing
Executive’s failure to perform such duties or responsibilities; (ii) Executive
engaging in any act of dishonesty, fraud or misrepresentation; (iii) Executive’s
violation of any federal or state law or regulation applicable to the Company’s
business; (iv) Executive’s breach of any confidentiality agreement or invention
assignment agreement between Executive and the Company; or (v) Executive being
convicted of, or entering a plea of nolo contendere to, any crime or committing
any act of moral turpitude.

(b) Effective Date. The date on which the Company first issues convertible
promissory notes with an aggregate principal amount of not less than $1,500,000
with the principal purpose of raising capital will be the “Effective Date” of
this Agreement and this Agreement will be null and void and have no effect until
and unless the Effective Date Occurs.

(c) Involuntary Termination. For purposes of this Agreement, “Involuntary
Termination” will mean without the Executive’s express written consent (i) a
significant reduction of the Executive’s duties, position or responsibilities;
(ii) a significant reduction by the Company in the Base Salary of the Executive
as in effect immediately prior to such reduction; (iii) a material reduction by
the Company in the kind or level of employee benefits to which the Executive is
entitled immediately prior to such reduction with the result that the
Executive’s overall benefits package is significantly reduced; or (iv) the
relocation of the Executive to a facility or a location more than 50 miles from
the Executive’s then present location.

9. Confidential Information. Executive agrees to enter into the Company’s
standard Confidential Information and Invention Assignment Agreement (the
“Confidential Information Agreement”) upon commencing employment hereunder.

10. Conditional Nature of Severance Payments.

(a) Non-Solicitation. Until the date one (1) year after the termination of
Executive’s employment with the Company for any reason, Executive agrees not,
either directly or indirectly, to solicit, induce, attempt to hire, recruit,
encourage, take away, hire any employee of the Parent or the Company or cause an
employee to leave his or her employment either for Executive or for any other
entity or person. Additionally, Executive acknowledges that Executive’s right to
receive the severance payments set forth in Section 7 (to the extent Executive
is otherwise entitled to such payments) are contingent upon Executive complying
with this Section 10(a) and upon any breach of this section all severance
payments pursuant to this Agreement will immediately cease.

(b) Understanding of Covenant. Executive represents that he (i) is familiar with
the foregoing covenant not to solicit, and (ii) is fully aware of his
obligations hereunder, including, without limitation, the reasonableness of the
length of time, scope and geographic coverage of these covenants.

 

3



--------------------------------------------------------------------------------

11. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Executive’s
right to compensation or other benefits will be null and void.

12. Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, or (iii) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

If to the Company:

VIA Pharmaceuticals, Inc.

750 Battery Street, Suite 400

San Francisco, CA 94111

Attention: Chairman of the Board of Directors

Telephone: (415) 676-3830

Facsimile: (415) 837-0503

If to Executive:

at the last residential address known by the Company.

13. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

14. Arbitration.

(a) General. In consideration of Executive’s service to the Company, its promise
to arbitrate all employment related disputes and Executive’s receipt of the
compensation, pay raises and other benefits paid to Executive by the Company, at
present and in the future, Executive agrees that any and all controversies,
claims, or disputes with anyone (including the Company and any employee,
officer, director, shareholder or benefit plan of the Company in their capacity
as such or otherwise) arising out of, relating to, or resulting from Executive’s
service to the Company under this Agreement or otherwise or the termination of
Executive’s service with the Company, including any breach of this Agreement,
will be subject to binding arbitration under the Arbitration Rules set forth

 

4



--------------------------------------------------------------------------------

in California Code of Civil Procedure Section 1280 through 1294.2, including
Section 1283.05 (the “Rules”) and pursuant to California law. Disputes which
Executive agrees to arbitrate, and thereby agrees to waive any right to a trial
by jury, include any statutory claims under state or federal law, including, but
not limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the California Fair
Employment and Housing Act, the California Labor Code, claims of harassment,
discrimination or wrongful termination and any statutory claims. Executive
further understands that this Agreement to arbitrate also applies to any
disputes that the Company may have with Executive.

(b) Procedure. Executive agrees that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that a neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. The arbitration proceedings will allow for discovery
according to the rules set forth in the National Rules for the Resolution of
Employment Disputes or California Code of Civil Procedure. Executive agrees that
the arbitrator will have the power to decide any motions brought by any party to
the arbitration, including motions for summary judgment and/or adjudication and
motions to dismiss and demurrers, prior to any arbitration hearing. Executive
agrees that the arbitrator will issue a written decision on the merits.
Executive also agrees that the arbitrator will have the power to award any
remedies, including attorneys’ fees and costs, available under applicable law.
Executive understands the Company will pay for any administrative or hearing
fees charged by the arbitrator or AAA except that Executive will pay the first
$125.00 of any filing fees associated with any arbitration Executive initiates.
Executive agrees that the arbitrator will administer and conduct any arbitration
in a manner consistent with the Rules and that to the extent that the AAA’s
National Rules for the Resolution of Employment Disputes conflict with the
Rules, the Rules will take precedence.

(c) Remedy. Except as provided by the Rules, arbitration will be the sole,
exclusive and final remedy for any dispute between Executive and the Company.
Accordingly, except as provided for by the Rules, neither Executive nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator will not order or require the Company to adopt a policy not otherwise
required by law which the Company has not adopted.

(d) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, Executive agrees that any party
may also petition the court for injunctive relief where either party alleges or
claims a violation of this Agreement or the Confidential Information Agreement
or any other agreement regarding trade secrets, confidential information,
nonsolicitation or Labor Code §2870. In the event either party seeks injunctive
relief, the prevailing party will be entitled to recover reasonable costs and
attorneys fees.

(e) Administrative Relief. Executive understands that this Agreement does not
prohibit Executive from pursuing an administrative claim with a local, state or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission or the workers’
compensation board. This Agreement does, however, preclude Executive from
pursuing court action regarding any such claim.

 

5



--------------------------------------------------------------------------------

(f) Voluntary Nature of Agreement. Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences and binding effect of this Agreement and fully understand it,
including that Executive is waiving Executive’s right to a jury trial. Finally,
Executive agrees that Executive has been provided an opportunity to seek the
advice of an attorney of Executive’s choice before signing this Agreement.

15. Integration. This Agreement, together with the Confidential Information
Agreement represents the entire agreement and understanding between the parties
as to the subject matter herein and supersedes all prior or contemporaneous
agreements whether written or oral. No waiver, alteration, or modification of
any of the provisions of this Agreement will be binding unless in writing and
signed by duly authorized representatives of the parties hereto.

16. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

17. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

18. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

19. Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

20. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

21. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

[Remainder of Page Intentionally Left Blank.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.

COMPANY:

 

VIA PHARMACEUTICALS, INC.       By:  

/s/ Douglass Given

    Date:   8/10/04 Title:   Chairman       EXECUTIVE:      

/s/ Lawrence Cohen

    Date:   8/10/04 Lawrence Cohen      

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]